Citation Nr: 1032005	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-39 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a March 2010 Joint Motion for Remand from the United 
States Court of Appeals for Veterans Claims (Court) vacating and 
remanding a May 2009 Board decision that denied the Veteran's 
claim for entitlement to service connection for PTSD.

Although the Veteran filed a claim for PTSD, the record 
reasonably raises a claim for other psychiatric disorders, 
including depression.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As the Joint Motion narrowly addressed only the issue of 
PTSD, a claim for an acquired psychiatric disorder other than 
PTSD is referred to the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to a January 2008 remand, the RO requested records from 
Dr. Rojas.  Although he submitted a statement regarding the 
Veteran's care in June 2009, copies of his treatment records 
should be associated with the claims file.  Moreover, records 
from Dr. Coca and from Mennonite Hospital should be requested.

The Veteran has also claimed that he received treatment at three 
VA hospitals in New York - Kingsbridge, Bronx, and Brooklyn.  As 
the James J. Peters VA Medical Center (formerly Bronx VAMC) is 
located on Kingsbridge Road, the Board assumes that these are one 
in the same facility, although they were identified as separate 
facilities.  On remand, the RO should attempt to obtain all of 
the Veteran's treatment records from those facilities.

Next, it appears that the Veteran is receiving benefits from the 
Social Security Administration (SSA).  It is unclear from the 
record whether these benefits are disability benefits or pension 
benefits based on his age.  A review of the claims file reveals 
no records obtained from the SSA, and no clear determination as 
to the availability of any records which may have been in the 
possession of the SSA.  

Thus, the Board must obtain all of the records pertaining to the 
SSA decision as such records may be relevant to this claim for VA 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002) (possibility that SSA records could contain relevant 
evidence cannot be foreclosed absent a review of those records).  
If these records are unavailable, a formal finding of such should 
be placed of record.

Additionally, the Veteran has argued that the June 2005 VA 
examiner incorrectly applied the DSM-IV criteria in determining 
he did not suffer from PTSD and has submitted a June 2009 letter 
from his treating psychiatrist diagnosing him with PTSD.  
Therefore, the record is not clear as to the current psychiatric 
diagnoses.  For this reason, the Board finds that on remand, the 
Veteran should be scheduled for another psychiatric examination.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the Bronx (James J. 
Peters) and Brooklyn VA Medical Centers for the period from 
1980 to the present.  Efforts to obtain these records 
should be documented, and all records and responses 
received should be associated with the claims folder.

2.  Obtain SSA records, including all medical records which 
formed the basis of any decision rendered.  Efforts to 
obtain these records should be documented, and all records 
and responses received should be associated with the claims 
folder.

3.  With the Veteran's assistance, obtain any relevant 
private records not yet obtained, in furtherance of the 
claim, including records from Dr. Rojas, Dr. Coca, and 
Mennonite Hospital.  

Dr. Rojas should be asked specifically to provide copies of 
all treatment records since 2004.

Associate with the claims file copies of all requests made, 
and all records and responses received.  Conduct any 
further indicated development.  

4.  After the requested development is complete, schedule 
the Veteran for an examination to assess the nature and 
extent of his PTSD.  

The claims file should be provided to the examiner for 
review in conjunction with the examination.  All necessary 
tests and studies should be performed.  

After a review of the claims file and an examination of the 
Veteran, the examiner is asked to address the following:

*	whether it is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that the 
Veteran's PTSD had onset in service or was caused or 
aggravated by active service.

Note: The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, but rather 
that the weight of medical evidence both for and against a 
conclusion is so evenly divided that it is as medically 
sound to find in favor of causation as it is to find 
against it.

In this regard, if the examiner concludes that there is 
insufficient information to provide an etiologic opinion 
without result to mere speculation, the examiner should 
state whether the inability to provide an opinion was due 
to a need for further information (with said needed 
information identified) or because the limits of medical 
knowledge had been exhausted regarding the etiology of the 
disorder.  

5.  When the development requested has been completed, and 
the RO has ensured compliance with the requested action, 
this case should again be reviewed by the RO on the basis 
of the additional evidence.  

If any benefit sought on appeal is not granted to the 
Veteran's satisfaction, he and his attorney should be 
provided with a Supplemental Statement of the Case and 
afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

